JUDGMENT

This cause was considered on a petition for review of an order of the Occupational Safety and Health Review Commission and was briefed and argued by counsel. It is
ORDERED AND ADJUDGED that the petition for review be denied. There was substantial evidence in the record to support the decision of the Commission and, in the decision and order of April 12, 2004, the administrative law judge adequately explained his credibility determinations and provided reasonable grounds to support his findings.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. R. 41(a)(1).